 Case 1:19-cr-00260-TSE Document 167 Filed 11/02/20 Page 1 of 2 PageID# 1159




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA


v.                                                   Case No. 1:19-cr-260-TSE

                                                     The Honorable T. S. Ellis
FREDY FABIAN ALFARO


     DEFENDANT’S MOTION FOR LEAVE TO FILE POSITION ON SENTENCING AND
                      RELATED EXHIBITS UNDER SEAL

        Comes Now, Defendant, by counsel, and pursuant to Local Criminal Rule 49(e)

respectfully moves this Court to permit the Defendant to file his Position on Sentencing and

related exhibits under seal. Sealing of the Position on Sentencing and its exhibits is necessary

where it references discovery governed by the protective order in this case (Doc. No. 35),

discusses sensitive information concerning childhood trauma suffered by the Defendant and

family members, and references a sealed document (Doc. No. 115).

       A proposed Order is attached hereto.



                                                     Respectfully Submitted,
                                                     FREDY FABIAN ALFARO
                                                     By Counsel

                                                         /s/ Joseph King
                                                     Joseph King (VSB#65632)
                                                     King, Campbell & Poretz PLLC
                                                     108 N. Alfred Street, 2nd Floor
                                                     Alexandria, VA 22314
                                                     Telephone - (703) 683-7070
                                                     Fax - (703) 652-6010
                                                     jking@kingcampbell.com
Case 1:19-cr-00260-TSE Document 167 Filed 11/02/20 Page 2 of 2 PageID# 1160




                               CERTIFICATE OF SERVICE

       I certify that a copy of this pleading was filed with the ECF system on November 2,
2020, which will send notice to counsel of record.




                                                       /s/ Joseph King
                                                   Joseph King (VSB #65632)
                                                   King, Campbell & Poretz PLLC
                                                   108 N. Alfred Street, 2nd Floor
                                                   Alexandria, VA 22314
                                                   Telephone - (703) 683-7070
                                                   Fax - (703) 652-6010
                                                   jking@kingcampbell.com
